DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January, 2021 is being considered by the examiner.

Drawings
The drawings were received on 18 January, 2021.  These drawings are accepted, as they contain no objections.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because of the use of legal phraseology (i.e., “said”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle systems" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed as a vehicle system, so as to give further antecedent basis to the recitation of “the vehicle system” in claims 2, 4, and 5.
Claims 2-13
Claim 2 recites the limitation "the vehicle systems" in line 8.  There is insufficient antecedent basis for this limitation in the claim, in view of the previous interpretation for claim 1. For examination purposes, it is being construed as a vehicle system, so as to give further antecedent basis to the recitation of “the vehicle system” in claims 4 and 5.
Claims 3-5 depend from rejected claim 2, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over GAUTHIER (US 2016/0207375 A1 – published 21 July, 2016), in view of PENILLA (US 2018/0059913 A1 – published 1 March, 2018).
As to claim 1 (as interpreted in the rejection under 35 U.S.C. 112(b)), GAUTHIER discloses a method for activating a pre acclimatization system of the passenger compartment of a vehicle (abstract, lines 1-15), the method comprising:
monitoring an operation state of the vehicle (par. 4, line 4; par. 29, lines 5-110, wherein the vehicle is on when said operation state corresponds to a first state (par. 4,lines 4-6; par. 29, lines 5-11), wherein the vehicle is off when said operation state corresponds to a second state (par. 4, lines 6-7), and wherein when said operation state corresponds to said second state the method further comprises:
monitoring a plurality of conditions(par. 4, line 9), wherein said plurality of conditions are selected from the group comprising current time and date, a driver appointment schedule, a historical database (par. 4,lines 9-15; par. 30, line 1 – par. 38, line 4), wherein said monitoring step is performed by a system controller incorporated into the vehicle (par. 4, lines 16-17);
determining the most probable time of departure of the vehicle from a present location based on said plurality of conditions monitored by the system controller (par. 4,lines 15-30; par. 39, line 1- par. 47, line 21);
setting timer for activating said pre acclimatization (par. 56, lines 1-17 and par. 58, lines 1-19 of which a preset time interval is set which is compared to the time of which the heating or cooling operation occurs to remain heating/cooling or cease heating/cooling); and
activating sleep mode for the vehicle system (par. 56, lines 1-17 and par. 58, lines 1-19, in view of claim 10 of which the vehicle system are terminated after exceeding the set time, when compared to the timer, thus, a sleep mode of the heating/cooling and circulation fan systems of the vehicle)
GAUTHIER discloses wherein a user interface is coupled to the system controller, wherein the preset number of minutes and/or the preset probability may be set by the user via the user interface. 
However, GAUTHIER, does not explicitly disclose wherein the user interface, or other means, suggest a time of departure of the driver, monitors a reply from the driver, and setting the timer according to the reply received from driver.
PENILLA teaches determining an expected time of departure (par. 217, lines 1-17; par. 220, line 1- par. 221,line 9), suggesting the expected time of departure to a user (par. 218, lines 10-par. 219,line 13), and sending a request to the user and determining whether or not a decision by the user has been made  (par. 219, lines 1-21; figure 16A) to adjust vehicular systems of the vehicle, and particularly climate control systems (par. 219 suggests activation based on user input to adjust climate prior to driving, and further par. 214, lines 1-12). In particular, PENILLA teaches that such request made to the driver occur when the probability of the vehicle being needed/used is low (par. 219 suggests a confidence that the car is to be started and heated to the user’s liking at 75%, wherein decisions made without user input require 80%or higher confidence). As GAUTHIER provides probability of the user operating a car based on various monitored parameters, GAUTHIER does not provide remedies to the method when lower confidence/probabilities that the car will be operated within a designated timeframe occur outside of preset probabilities assigned previously by the user, manufacturer, or third-party. However, the system of PENILLA provides the system, when probability of par. 219, lines 1-21), while further providing data sharing between passengers and vehicle electronics relative to at least environmental settings (par. 8,lines 1-6).

As to claim 2(as interpreted in the rejection under 35 U.S.C. 112(b)), GAUTHIER, as modified by PENILLA, further discloses the method comprises:
waking the vehicle system at predetermined intervals (at intervals of which the probability is high, such that the heating or cooling operations of the HVAC system perform operation, further wherein the intervals are based on designated times as provided for within par. 31,lines 1 – par. 38, line 4);
monitoring present plurality of conditions (par. 4, line 9);
determining the most probable time of departure of the vehicle based on the present conditions monitored (par. 4,lines 15-30; par. 39, line 1- par. 47, line 21).
Furthermore, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “if the most probable time of departure determined differs from the previously set time of departure, setting timer for activating said pre acclimatization; and activating sleep mode for the vehicle systems”, which under broadest reasonable interpretation encompasses when the most probable time differs from the previously set time of departure and when the most probable time of departure does not differ from the previously set time of departure. Due to this, the claimed invention may be practiced without the condition recited by the claim (i.e., the most probable time differing from the set time) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 3, GAUTHIER, as modified by PENILLA, further discloses the method comprises:
at intervals of which the probability is high, such that the heating or cooling operations of the HVAC system perform operation, further wherein the intervals are based on designated times as provided for within par. 31,lines 1 – par. 38, line 4), but does not explicitly disclose wherein the predetermined intervals is set to decrease in time when getting closer to the time of departure.
GAUTHIER discloses, however, the purpose of providing appropriate thermal management to the vehicle prior to the driver, or user, utilizing the vehicle, and wherein the heating or cooling system are woken up at predetermined intervals, based on the probability of the driver/user using the vehicle, so as to ensure that the temperature within the vehicle is provided at the desired temperature.  In view of this, it would be understood that waking of the heating or cooling systems as predetermined times should take place to ensure such temperature control prior to driver/user entering the vehicle, and, as noted based on GAUTHIER, when the probability of the driver/user entering and using the vehicle increases based on comparison of current time to preset time or amount of time, then the preparedness of the vehicle to be at the desired climate would be desired.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the intervals decreasing in time when getting closer to the time of departure, the intervals increasing in time when getting closer to the time of departure, or the intervals remaining the same when getting closer to the time of departure, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. activating the heating/cooling systems of the vehicle at desired intervals so as to ensure appropriate climate control to preset desired climate conditions within the vehicle, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify GAUTHIER, by trying to decrease the predetermined interval of waking the vehicle system (e.g., the heating/cooling systems) when getting closer to the time of departure, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

As to claim 4, GAUTHIER, as modified by PENILLA, previously taught waking the vehicle system at predetermined intervals (at intervals of which the probability is high, such that the heating or cooling operations of the HVAC system perform operation, further wherein the intervals are based on designated times as provided for within par. 31,lines 1 – par. 38, line 4). 
However, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “wherein the predetermined intervals is set for waking the vehicle system at least once every 24 hours if the set time of departure is more than 24 hours ahead”, which under broadest reasonable interpretation encompasses when the time of departure is less than 24 hours, equal to 24 hours, and more than 24 hours. Due to this, the claimed invention may be practiced without the condition recited by the claim (i.e., time of departure being more than 24 hours) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 5, GAUTHIER, as modified by PENILLA, previously taught waking the vehicle system at predetermined intervals (at intervals of which the probability is high, such that the heating or cooling operations of the HVAC system perform operation, further wherein the intervals are based on designated times as provided for within par. 31,lines 1 – par. 38, line 4). 
However, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “wherein the predetermined intervals is set for waking the vehicle system at least once every 6 hours if the set time of departure is less than 24 hours ahead”, which under broadest reasonable interpretation encompasses when the time of departure is less than 24 hours, equal to 24 hours, and more than 24 hours. Due to this, the claimed invention may be practiced without the condition recited by the claim (i.e., time of departure being less than 24 hours) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 6, GAUTHIER, as modified by PENILLA, further discloses wherein said driver appointment schedule is monitored by said system controller by performing the step of synchronizing an on-board calendar with a calendar contained on a remote system, wherein said remote system is selected from a group comprising a cellular par. 36, lines 1-21).

As to claim 7, GAUTHIER, as modified by PENILLA, further discloses wherein the activating of said pre acclimatization system comprises:
determining a current passenger compartment temperature and comparing it to a preset temperature (par. 55, lines 1-20).
Further, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “wherein if said current passenger compartment temperature is lower than said preset temperature said step of activating said pre acclimatization system further comprises the step of activating a passenger compartment heater”, which under broadest reasonable interpretation encompasses when the current passenger compartment temperature is lower than the preset temperature, equal to the i.e., the current passenger compartment temperature being lower than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 8, GAUTHIER, as modified by PENILLA, further discloses wherein said passenger compartment heater is selected from a group consisting of a heating, ventilation and air conditioning (HVAC) heater, a seat heater, and a steering wheel heater (par. 55, lines 1-20).

As to claim 9, as the claimed invention, described in the rejection of claim 7, may be practiced without the condition recited by the claim (i.e., the current passenger compartment temperature being lower than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim, or subsequent claims. In this case, as “activating of said passenger compartment heater” did not occur because the conditions of the current passenger compartment temperature being lower than the preset temperature was not met, then further steps required by such condition are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 10, GAUTHIER, as modified by PENILLA, further discloses wherein the activating of said pre acclimatization system comprises:
determining a current passenger compartment temperature and comparing it to a preset temperature (par. 55, lines 1-20).
Further, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “wherein if said current passenger compartment temperature is higher than said preset temperature said step of activating said pre acclimatization system further comprises the step of activating a heating, ventilation and air conditioning (HVAC) cooling system”, which under broadest reasonable interpretation encompasses when the current passenger compartment temperature is lower than the preset temperature, equal to the preset temperature, and greater than the preset temperature. Due to this, the claimed invention may be practiced without the condition recited by the claim (i.e., the current passenger compartment temperature being higher than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 11, as the claimed invention, described in the rejection of claim 10, may be practiced without the condition recited by the claim (i.e., the current passenger compartment temperature being higher than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim, or subsequent claims. In this case, as “activating of said HVAC cooling system” did not occur because the conditions of the current passenger compartment temperature being higher than the preset temperature was not met, then further steps required by such condition are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 12, as the claimed invention, described in the rejection of claim 10, may be practiced without the condition recited by the claim (i.e., the current passenger compartment temperature being higher than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim, or subsequent claims. In this case, as “activating of said HVAC cooling system” did not occur because the conditions of the current passenger compartment temperature being higher than the preset temperature was not met, then further steps required by such condition are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

As to claim 13, GAUTHIER, as modified by PENILLA, further discloses:
determining a current passenger compartment temperature(par. 55, lines 7-8);
determining an ambient air temperature (par. 55, lines 8-9); and
comparing said current passenger compartment temperature to a preset temperature (par. 55,lines 9-10)
Further, it will be noted, as provided for within MPEP §2111.04-II, “ [t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this case, the claims recite, “wherein if said current passenger compartment temperature is higher than said preset temperature said method further comprises comparing said current passenger compartment temperature to said ambient temperature, wherein if said ambient air temperature is lower than said current passenger compartment by a preset margin, said activation of said pre acclimatization system further comprises activating a ventilation system with external air intake”, which under broadest i.e., the current passenger compartment temperature being higher than the preset temperature or the current passenger compartment being lower than the preset temperature) occurring, such that the limitations associated therewith are not required by the claim.  In view of this, GAUTHIER, as modified by PENILLA, renders obvious the claimed invention that is required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNA M HOPKINS/           Examiner, Art Unit 3763                                                                                                                                                                                             	12/1/2021